COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      Ex Parte Julio Gialito Aruizu

Appellate case number:    01-15-00250-CR

Trial court case number: 1943590

Trial court:              County Criminal Court at Law No. 7 of Harris County

         Appellant, Julio Gialito Aruizu, has perfected an appeal from the trial court’s order
denying his application for a writ of habeas corpus. We abate the appeal and remand the cause to
the trial court for further proceedings.

        Although the trial court signed a judgment denying appellant’s requested relief, no
findings of fact or conclusions of law are included in the order or with the clerk’s record filed in
this Court, as article 11.072, § 7(a) of the Texas Code of Criminal Procedure requires.1 We,
therefore, remand the cause for the trial court to enter written findings of fact and conclusions of
law, separate and apart from any docket sheet notations in this case, in conjunction with the trial
court’s denial of appellant’s application for a writ of habeas corpus. See Ex parte Villanueva, 252
S.W.3d 391, 396 (Tex. Crim. App. 2008) (quoting TEX. CODE CRIM. PROC. ANN. art. 11.072,
§ 7(a) (West Supp. 2014)) (“‘If the court determines from the face of an application or
documents attached to the application that the applicant is manifestly entitled to no relief, the
court shall enter a written order denying the application as frivolous.’”; otherwise trial court is
required to enter findings of fact and conclusions of law along with written order); Ex parte
Zantos-Cuebas, 429 S.W3d 83, 91–92 (Tex. App.—Houston [1st Dist.] 2014, no pet.)
(remanding case for entry of findings of fact and conclusions of law after holding that trial court
erred in denying application as frivolous). We direct the trial court to make the appropriate
findings and conclusions.

        The trial court clerk is directed to file a supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law in conjunction with the denial of appellant’s
application for a writ of habeas corpus, and any other findings and recommendations the trial



1      The clerk’s record filed in this Court includes only the “State’s Proposed Findings of Fact
       and Conclusions of Law,” filed on February 13, 2015.
court deems appropriate. The supplemental clerk’s record shall be filed with this Court no later
than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: April 14, 2015